Citation Nr: 0527184	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  04-11 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from November 1998 to 
November 2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina Regional Office (RO) which denied service connection 
for bilateral hearing loss.  During the pendency of this 
appeal the claims file was transferred to the jurisdiction of 
the Pittsburgh, Pennsylvania RO, which certified the case for 
appellate review.    


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the claim for service connection for bilateral 
hearing loss.

2.  The veteran's current level of hearing loss is not a 
disability for VA purposes.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§  3.303, 3.385 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326 (2004).

A.  The duty to notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Its wording need not be strictly 
used, as the Court has recently held that failure to 
explicitly tell a claimant to submit relevant evidence in the 
claimant's possession was generally not prejudicial to the 
claimant.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

With regard to element (1), the RO sent the veteran a letter 
in April 2004.  That letter informed the veteran of the type 
of information and evidence necessary to establish 
entitlement to service connection.  Additionally, the 
statement of the case (SOC) issued in March 2004, provided 
the veteran with specific information as to why his claim 
remained denied, and of the evidence that was still lacking.  
Specifically, the SOC informed the veteran of the specific 
levels of hearing loss required by 38 C.F.R. § 3.385 for a 
finding of impaired hearing for VA purposes.  

With regard to elements (2) and (3), the April 2004 VCAA 
letter notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  Specifically, the letter explained that VA would 
help him get such things as medical records or records held 
by any other Federal agencies, but that he was nevertheless 
responsible for providing enough information about the 
records to enable VA to request them from the person or 
agency that had them.  

Finally, with respect to element (4), the April 2004 VCAA 
letter contained specific advice to the veteran asking him to 
let VA know of any other evidence or information that might 
support his claim.  Specifically, the RO told the veteran, on 
page 1 of that letter, that "[i]f you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  Under Mayfield, this represents essential 
compliance with the fourth notification element.  
Additionally, the language of 38 C.F.R. § 3.159(b) was 
included in the March 2004 SOC issued to the veteran.  

In Pelegrini II, the Court also held that VCAA notice must be 
given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-20.  In the present case, 
some notice was not given prior to the first AOJ adjudication 
of the claim on appeal.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  In that regard, the April 2004 notice was 
provided prior to the transfer of the veteran's case to the 
Board.  

The Board observes that an error in the timing of notice is 
not remandable error unless the appellant "identif[ies] with 
considerable specificity, how the notice was defective and 
what evidence the appellant would have provided or requested 
the Secretary to obtain...had the Secretary fulfilled his 
notice obligations; further, an appellant must also assert, 
again with considerable specificity, how the lack of that 
notice and evidence affected the essential fairness of the 
adjudication.  Short Bear v. Nicholson, No. 03-2145 (U.S. 
Vet. App. Aug. 31, 2005), citing Mayfield 19 Vet. App. at 
121. 

The Board finds that there is no indication of prejudice in 
the notice provided with regard to the claim decided in this 
decision.  See Mayfield, supra.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2004).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claim on appeal.  VA 
has secured all identified medical records and has scheduled 
the veteran for a VA audiological examination, which was 
conducted in August 2002.  

The veteran has asserted that VA should have afforded him 
more than one examination, and that the examination was too 
short.  There is no legal requirement that the veteran be 
afforded multiple examinations.  The result on the August 
2002 examination were consistent with other audiology 
examinations conducted during service, and there has been no 
showing or specific allegation that the examination was 
inadequate.

There is no suggestion on the current record that there 
remains pertinent evidence that has yet to be secured.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
necessary for an equitable disposition of the issue of 
entitlement to service connection for bilateral hearing loss.  
The appeal is thus ready to be considered on the merits.

II.  Factual Background

A review of the veteran's service medical records reveals no 
indication of hearing loss at his enlistment examination in 
February 1998.  The veteran responded "no" to the question, 
"Have you ever had or have you now hearing loss?"  The 
clinical evaluation was normal for ears.  

On the audiological evaluation at enlistment, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
0
0
0
0
0

The service medical records include three additional 
audiograms conducted during service, due to the veteran's 
routine noise exposure as a field radio operator.  On the 
reference audiogram conducted in November 1998, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
-5
LEFT
15
-5
5
-5
-5

The record indicates that the veteran was issued personal 
hearing protection in the form of hand formed earplugs and 
that double protection was not used.  

On the audiological evaluation conducted for hearing 
conservation data in September 1999, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
15
5
LEFT
10
5
5
10
5

The record again indicates that the veteran used hand formed 
earplugs for personal hearing protection.  The results of 
this September 1999 audiogram indicate a significant 
threshold shift compared to the results of the reference 
audiogram conducted in November 1998, at entry into service.  

A second audiological evaluation for hearing conservation was 
conducted in August 2000.  At this time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
-5
LEFT
5
0
5
0
10

When compared to the results from the November 1998 reference 
audiogram, this August 2000 test also revealed a significant 
threshold shift, however less than the shift revealed in 
September 1999.  The veteran continued to use hand formed 
earplugs as a means of hearing protection.  

The only other reference to hearing loss in the service 
medical records is a report that the veteran denied hearing 
loss or ringing in the ears in response to a systems review 
in January 2002 as preparation for unrelated surgery.  

A VA audiology examination was conducted in August 2002, 
prior to the veteran's separation from service in November 
2002.  At this examination, the veteran stated that his work 
as a field radio operator had involved noise exposure, and 
that such exposure had caused a change in his hearing 
capability.

Standard pure tone audiometric testing revealed hearing 
within normal limits for both the right and left ear.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
10
5
5
5
10

The veteran's speech recognition using the Maryland CNC Word 
List was 100 percent bilaterally.  The audiologist's 
diagnosis was that the veteran did not have measurable 
hearing loss in either ear and that he should be monitored 
annually for stability of his hearing acuity.

The service separation examination notes that the most recent 
audiological evaluation was the August 2002 VA examination.  

In his March 2003 notice of disagreement, the veteran 
indicated that he noticed a change in his hearing during 
service, that he had to increase the volume on his radio and 
television, and had to sometimes read the lips of people 
speaking to him.  The veteran indicated that others noticed 
his hearing problem.  

In the April 2004 substantive appeal (VA Form 9), the veteran 
indicated that he began noticing a hearing problem during 
service in late 1999.

III.  Legal Analysis

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2004); see Baldwin v. West, 13 Vet. App. 1 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102 (2004); 
see Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).
 
Service connection may be granted for sensorineural hearing 
loss, as an organic disease of the nervous system, if it 
appeared to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993); 38 C.F.R. §§ 
3.307, 3.309 (2004).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley, 5 Vet. App. at 158.  The determination of 
whether a veteran has a disability based on hearing loss is 
governed by 38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The criterion of current bilateral hearing loss has not been 
established in this case.  The veteran's most recent 
audiological examination, as well as all previous 
examinations, revealed pure tone thresholds that did not rise 
to the level of hearing loss as required by 38 C.F.R. § 
3.385.  The VA examination was the only evaluation to provide 
speech recognition scores the Maryland CNC Word List.  These 
scores also failed to meet the requirements of 38 C.F.R. 
§ 3.385.  

While the veteran has disputed the VA examination, he has not 
reported any post-service treatment for hearing loss, nor has 
he submitted any evidence that he meets the requirements for 
hearing loss set forth in 38 C.F.R. § 3.385.  Without 
evidence of a current disability, a claim for service 
connection must be denied.  

The veteran has stated in his claim, notice of disagreement, 
and substantive appeal, that he currently suffers from 
hearing loss and that such hearing loss is the result of 
noise exposure in-service.  While the Board acknowledges the 
veteran's competence to report symptoms, as a layperson he is 
not competent to express an opinion that he has hearing loss 
as defined by VA.  He is not a medical expert, capable of 
rendering medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In the absence of medical evidence of current bilateral 
hearing loss as defined by VA, the preponderance of the 
evidence is against the claim for service connection, and the 
claim must be denied.  Since the preponderance of the 
evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



	                        
____________________________________________
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


